TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00775-CV


                                         R. H., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




          FROM THE 421ST DISTRICT COURT OF CALDWELL COUNTY,
    NO. 15-FL-221, THE HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


                                            ORDER


PER CURIAM

               Appellant R.H. filed her notice of appeal on November 14, 2016. The appellate

record was complete December 14, 2016, making appellant’s brief due January 3, 2017. On

December 27, 2016, counsel for appellant filed a motion for extension of time to file appellant’s

brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights.       See Tex. R. Jud. Admin. 6.2(a)

(providing 180 days for court’s final disposition). The accelerated schedule constrains this

Court’s leeway in granting extensions. In this instance, we will grant the motion in part and

order counsel to file appellant’s brief no later than January 23, 2017. If the brief is not filed by

that date, counsel may be required to show cause why he should not be held in contempt of court.

               It is ordered on December 29, 2016.
Before Chief Justice Rose, Justices Pemberton and Field